Citation Nr: 0920733	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-37 887	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred for treatment at Lee Regional Medical Center 
beginning on July 17, 2006.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision, in 
which the VAMC denied the Veteran's claim for reimbursement 
of unauthorized medical expenses incurred for treatment at 
Lee Regional Medical Center beginning on July 17, 2006.  The 
Veteran filed a notice of disagreement (NOD) in July 2007.  
The VAMC again denied the claim in a September 2007 decision, 
and issued a statement of the case (SOC) in October 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2007.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran incurred medical expenses at a non-VA 
facility from July 17, 2006 to July 19, 2006.  

3.  VA payment or reimbursement of the cost of the private 
medical care provided from July 17, 2006 to July 19, 2006 was 
not authorized prior to the Veteran undergoing that care.  

4.  Competent medical evidence and opinion establishes that 
the Veteran's condition on admission to the private facility 
on July 17, 2006 did not constitute an emergency, and that a 
VA medical facility was feasibly available.  




CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at Lee Regional Medical Center, beginning on July 
17, 2006, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 17.52, 17.120, 
17.130, 17.1000, 17.1002 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
VAMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, the October 2006 decision represents the 
initial adjudication of the claim.  In a July 2007 letter, 
the VAMC provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for reimbursement of unauthorized medical expenses, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  After issuance of the July 2007 letter, and 
opportunity for the Veteran to respond, a September 2007 
decision reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
post-decision notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to this matter.  Pertinent medical evidence 
associated with the claims file consists of private 
hospitalization records, as well as VA medical opinions dated 
in October 2006 and August 2007.  Also of record and 
considered in connection with the appeal are various 
statements submitted by the Veteran.  The Board also finds 
that no additional action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice from the VAMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking reimbursement for certain medical 
expenses that were incurred at Lee Regional Medical Center 
beginning on July 17, 2006 for treatment of diabetes.  

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  If not, authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. §1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 
see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the Veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment on July 17, 2006, was obtained.  Thus, the 
pertinent issue is whether he is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.  The Board will consider 38 U.S.C. §§ 1728 and 
1725, in turn.

Under 38 U.S.C. § 1728, reimbursement or payment for expenses 
not previously authorized may be made only under the 
following circumstances: (a) treatment was for (1) an 
adjudicated service-connected disability; (2) a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
any disability of a veteran who is permanently and totally 
disabled as a result of a service-connected disability; (4) 
for any illness, injury or dental disability in the case of a 
veteran who is participating in a  rehabilitation program 
under 38 U.S.C. Chapter 31; and (b) such treatment was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See 38 U.S.C.A. 
§ 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120 (2008).  

An emergency shall be deemed to have ended at that point when 
a VA physician has determined, based on sound medical 
judgment, that the Veteran could have been transferred to a 
VA medical facility for continuation of treatment.  See 
38 C.F.R. § 17.121.  

Failure to satisfy any one of the criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

In this case, the Veteran has been granted service connection 
for generalized anxiety disorder, hearing loss, scars, and 
for a skin disorder.  A 100 percent permanent and total 
disability rating is assigned.  Because the Veteran has a 
permanent and total disability rating for his service-
connected disabilities, he meets criterion (a) set forth 
above.  Thus, the remaining questions in regard to 38 U.S.C. 
§ 1728 are whether the treatment was rendered in a medical 
emergency and whether a VA facility was feasibly available.

A hospital discharge summary dated July 19, 2006, from Lee 
Regional Medical Center reveals that the Veteran was admitted 
on July 17, 2006 with a glucose reading of 442.  At the time 
of admission, the Veteran's diabetes had been uncontrolled 
for over 2 weeks.  It was noted that the Veteran had been 
seen in the past at the Mountain Home VAMC with a blood sugar 
of 587.  The Veteran complained of polyuria, polyphagia, 
polydipsia, generally not feeling well, and that his sugar 
had been running in the 400+ range.  He denied any nausea, 
vomiting, fever, chills, chest pain, shortness of breath, or 
burning in urine.  He requested to be admitted for purposes 
of adjusting his medication.  On July 18, his glucose was 
298.  On July 19, his glucose was 275.  

A memorandum dated October 1, 2006, and signed by a VA staff 
physician documents his opinion that emergent treatment was 
not required at the time of admission, and that VA facilities 
were feasibly available.  

A second opinion was obtained in August 2007.  Another VA 
physician also found that the Veteran's condition on 
admission did not constitute an emergency, and that VA 
facilities were feasibly available.  He further elaborated 
that the Veteran was a known diabetic with blood glucose out 
of control for the previous 2 weeks.  According to the 
physician, there was no evidence of a life-threatening 
condition precluding the Veteran from going to the Mountain 
Home VAMC.

The Board takes notice of the fact that the Lee Regional 
Medical Center (in Pennington Gap, Virginia) is much closer 
to the Veteran's home (in Jonesville, Virginia) than the 
VAMC.  As the Veteran stated on the VA Form 9, visiting the 
VAMC involves a drive of one hour and fifteen minutes.  
However, two physicians have reviewed the evidence in this 
case, including that reflecting the Veteran's condition on 
admission to Lee Regional Medical Center, and each concluded 
that it was feasible for the Veteran to have utilized the 
VAMC.  Neither the Veteran nor his representative has 
presented or identified any existing medical opinion to the 
contrary.  

The Veteran has suggested that the fact that he was admitted 
to the Lee Regional Medical Center is probative of the 
emergent nature of his condition.  However, the records of 
his admission and treatment do not indicate that there was an 
emergency.  Indeed, the discharge summary indicates that the 
Veteran was admitted for the purpose of having his medication 
adjusted.  This does not imply an emergent situation, and the 
medical evidence discussed above simply does not support such 
an interpretation.  In sum, as there was no medical 
emergency, and a VA facility was feasibly available, the 
criteria for reimbursement under 38 U.S.C. § 1728 are not 
met.  

Reimbursement may still be possible under the Millennium 
Health Care and Benefits Act, Pub. L. 106-117, codified at 
38 U.S.C.A. § 1725 (West 2002).  However, payment or 
reimbursement under 38 U.S.C. § 1725 for emergency services 
may be made only if all of the conditions set forth in 
38 C.F.R. § 17.1002 are met.  

The Board finds that the criteria for reimbursement under 
38 U.S.C. § 1725 are not met in this case.  In particular, 
such reimbursement is only available to active Department 
health-care participants.  A veteran is considered an active 
Department health-care participant if, among other things, he 
is not eligible for reimbursement for medical care or 
services under section 1728.  In this case, the Veteran is 
eligible for reimbursement under section 1728 as he is 
assigned a 100 percent permanent and total disability rating.  
However, as discussed above, he is not entitled to 
reimbursement under that section with respect to the 
treatment obtained from July 17, 2006 to July 19, 2006, as 
his condition did not constitute an emergency at the time, 
and as a VA facility was feasibly available.  

Indeed, the same essential analysis discussed with respect to 
38 U.S.C. § 1728 also applies with respect to 38 U.S.C. 
§ 1725.  Under section 1725, the term "emergency treatment" 
is defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
Veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1). 

Here, the medical evidence reflects that VA facilities were 
feasibly available, and that the Veteran's condition at that 
time of his admission to Lee Regional Medical Center did not 
involve a medical emergency.  Moreover, in light of the 
Veteran's statements on admission that his blood sugar had 
been at an elevated level for 2 weeks, and that he was 
seeking adjustment of his medication, it does not appear that 
a prudent layperson would reasonably have expected that such 
delay in seeking immediate medical attention as required to 
travel to the VAMC would be hazardous to life or health.  
Therefore, the Board concludes that the Veteran is not 
entitled to reimbursement under 38 U.S.C. § 1725.  

In addition to the medical evidence, in adjudicating the 
claim on appeal, the Board has carefully considered the 
written statements of the Veteran indicating that his 
condition on July 17, 2006 represented a medical emergency, 
and that no VA facility was feasibly available.  The Board 
notes that a layperson is competent to report on matters 
observed or within his or her personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, to whatever 
extent the Veteran attempts to support the claim on the basis 
of his assertions, alone, the Board points out that the 
matters upon which this case turns are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-138 (1994).  As a layperson not shown to have 
appropriate medical training and expertise, the Veteran is 
not competent to render a probative (i.e., persuasive) 
opinion on a medical matter. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
reimbursement of unauthorized medical care expenses incurred 
for treatment at Lee Regional Medical Center beginning on 
July 17, 2006 must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Payment or reimbursement of medical care expenses incurred 
for treatment at Lee Regional Medical Center, beginning on 
July 17, 2006, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


